DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 27 and 31 are objected to because of the following informalities:  
Line 7 of claim 27 is suggested to be amended to “the plurality of transverse support structures” for consistency of language and form.
It is suggested to amend “the transverse support structures” in claim 31 to “the plurality of transverse support structures” for consistency of language and form.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 27 recites “a plurality of vertical support structures arranged in a line perpendicular to a longest length of the plurality of transverse support structures”.
However, it is noted that the claim requires at least a first canopy wing and a second canopy wing configured to form an angle other than 180 degrees, such that it can be seen in numerous Figures in the instant application such as Figures 1A, 1B, 1C, 1D, and 3 that the plurality of vertical support structures are not “perpendicular” to a longest length of the plurality of transverse support structures as claimed when the canopy wings do not form 180 degrees. It is noted that according to Merriam-Webster online, the definition of “perpendicular” is “being at right angles to a given line or plane”, such that it is unclear how the transverse support structures supporting the two canopy wings that do not form 180 degrees can be interpreted to be at right angles to the vertical support structures. 
	Further, claim 28 requires the canopy wings to have different lengths, where the claimed embodiment is best shown in Figures 1C and 1D of the instant application, such that it is unclear how the vertical support structure is perpendicular to the longest length of the transverse support structures as claimed especially as shown by the embodiment in Figure 1D.
	It is noted that while the embodiment in Figure 9F mentions pivot/hinges to adjust the attached canopy wings, it does not disclose the canopy wings themselves to be configured to form an angle other than 180 degrees with respect to each other.
	Therefore, the claims fail to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 36, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the line offset from a union of the first canopy wing and the second canopy wing" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as no particular line offset from a union of the first canopy wing and the second canopy wing was previously recited in the claim or in claim 27 from which claim 32 depend upon. Appropriate correction is requested.
Claim 36 recites the limitation "the solar assembly" in line 4.  There is insufficient antecedent basis for this limitation in the claim as no solar assembly was previously recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 27, 28, 30-33, and 35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shingleton et al. (US 2005/0109384).
Regarding claim 27, Shingleton discloses a solar power generation assembly (Figure 9), comprising: 
at least a first canopy wing (panel 14 on the left) and a second canopy wing (panel 14 on the right) configured to form an angle other than 180 degrees (see Figure 9); 
a plurality of transverse support structures (24C; it is disclosed there are a plurality of transverse beams 24 in support structure 12; [0021]) configured to support a respective the first canopy wing and the second canopy wing (see Figure 9); 
a plurality of vertical support structures (vertical columns 26C) arranged in a line perpendicular to a longest length of the plurality of transverse support structures (horizontal length in Figure 9) and configured to support the transverse supports structures and thereby the first canopy wing and the second canopy wing (see Figure 3); and 
an energy producing material (PV panels 20) disposed on the first canopy wing and the second canopy wing and configured to convert solar energy to electrical energy (inherent property of PV panels; [0019]).
	Regarding claim 28, Shingleton discloses all the claim limitations as set forth above, and further discloses the first canopy wing is a different length than the second canopy wing (see Figure 7, where the canopy wings have different lengths).
Regarding claim 30, Shingleton discloses all the claim limitations as set forth above, and further discloses the plurality of vertical support structures are arranged in the line under a union of the first canopy wing and the second canopy wing (see Figures 5 and 7, where a vertical support structure is arranged under the union of the first and second canopy wings, such that there can only be one vertical support structure instead of two as shown in Figure 9).
Regarding claim 31, Shingleton discloses all the claim limitations as set forth above, and further discloses a plurality of purlins (parallel purlins 22) disposed on the transverse support structures and configured to support the first canopy wing and the second canopy wing in conjunction with the transverse support structures (see Figure 3; [0021]).
Regarding claim 32, Shingleton discloses all the claim limitations as set forth above, and further discloses the plurality of vertical support structures are arranged in the line offset from a union of the first canopy wing and the second canopy wing (see Figure 9).
Regarding claim 33, Shingleton discloses all the claim limitations as set forth above, and further discloses the energy producing material includes photovoltaic cells (as set forth above).
Regarding claim 35, Shingleton discloses all the claim limitations as set forth above, and further discloses wire management structures to hold and to guide wires that connect to the energy producing material (it is disclosed that there are electrical wireways in the modular panels 14; [0020]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shingleton et al. (US 2005/0109384), as applied to claims 27 and 33 above, and in view of Dieter et al. (US 2011/0072740).
Regarding claim 29, Shingleton discloses all the claim limitations as set forth above, but the reference does not expressly disclose the plurality of vertical support structures each includes a concrete pier and a support column.
Dieter discloses a solar power generation assembly (10) comprising a vertical support structure (14) including a concrete pier (pre-stressed concrete; [0027]-[0030]) and a support column (vertical rebar 22).
As Shingleton is not limited to any specific examples of the plurality of vertical support structures and as vertical support structures for solar power generation assemblies including a concrete pier and a support column were well known in the art at the time the invention was made, as evidenced by Dieter above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable vertical support structure arrangement, including one of a concrete pier and a support column as described by Dieter in the device of Shingleton.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result. 
Regarding claim 34, Shingleton discloses all the claim limitations as set forth above, but the reference does not expressly disclose the photovoltaic cells are one of crystalline silicon, amorphous silicon, and copper-indium-gallium-selenide (CIGS) cells.
Dieter discloses a solar power generation assembly (10) comprising photovoltaic cells that are one of crystalline silicon, amorphous silicon, and copper-indium-gallium-selenide (CIGS) cells ([0024]).
As Shingleton is not limited to any specific examples of the photovoltaic cells and as photovoltaic cells for solar power generation assemblies that are one of crystalline silicon, amorphous silicon, and copper-indium-gallium-selenide (CIGS) cells were well known in the art at the time the invention was made, as evidenced by Dieter above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable photovoltaic cell in a solar power generation assembly as described by Shingleton, including one of crystalline silicon, amorphous silicon, and copper-indium-gallium-selenide (CIGS) cells in the device of Shingleton.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result. 
Claims 36 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shingleton et al. (US 2005/0109384), as applied to claim 27 above, and in view of Duke (US 6,436,283).
Regarding claim 36, Shingleton discloses all the claim limitations as set forth above, and further discloses there are elements for water collection and drainage as part of the panels ([0020]), but the reference does not expressly disclose a gutter disposed at a union of the first canopy wing and the second canopy wing and configured to capture and direct precipitation; 
a down-spout disposed at one end of the solar assembly and configured to receive the precipitation directed by the gutter; and 
a container configured to store the precipitation received by the down-spout.
Duke discloses a solar power generation assembly (1) comprising:
a first canopy wing (20 on the left in Figure 3) and a second canopy wing (20 on the right in Figure 3), 
a gutter (30) disposed at a union of the first canopy wing and the second canopy wing (see Figure 1) and configured to capture and direct precipitation (C11/L21-34),
a down-spout (standpipe 32) disposed at one end of the solar assembly (below the union of the two canopy wings at one end) and configured to receive the precipitation directed by the gutter (C7/L24-39; see Figure 8); and 
a container (collection tank 42) configured to store the precipitation received by the down-spout (C7/L57-64).
Shingleton and Duke are analogous arts because both are directed to solar power generation assemblies having water collection capabilities.
As Shingleton is not limited to any specific examples of the water collection structure and as the above recited water collection structure was well known in the art at the time the invention was made, as evidenced by Duke above, it would have been within the skill of one having ordinary skill in the art at the time the invention was made to use any known water collection structure incorporated with a solar panel, including the incorporation of a gutter, a down-spout configured to receive the precipitation directed by the gutter, and a container configured to store the precipitation received by the down-spout as described above in the device of Shingleton.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Regarding claim 37, modified Shingleton discloses all the claim limitations as set forth above. 
Duke further discloses the container includes a filtration system configured to filter the precipitation (it is disclosed the water collection tank 42 has a gravity flow water prefilter or prefilters 45 to filter large particulate impurities from the rainwater before it flows into the tank that is affixed to the top of the tank; C7/L64-C8/L5; see Figure 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated a filtration system with the container configured to filter the precipitation in the device of modified Shingleton, as taught by Duke, so that large particulate impurities from the collected rainwater can be filtered and cleaned for multiple purposes, such as providing drinking water, as described by Duke (abstract).
Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive. 
Applicant argues that Shingleton does not teach or suggest a plurality of vertical support structures arranged in a line perpendicular to a longest length of the plurality of transverse support structures because the columns 26C in Shingleton are arranged in a line parallel to the longest dimension of the beams 24C.
However, it is unclear how the columns 26C are arranged in a line parallel to the longest dimension of beams 24C as shown in Figures 3 and 5 and 9, where it can be seen that the columns 26 and beams 24 intersect and are not arranged parallel to each other. Therefore, the argument was not found to be persuasive. 
Applicant’s further arguments with respect to claim(s) 27-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721